Citation Nr: 0908052	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) from June 22, 1999 
through February 17, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to August 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  

By history, in a January 2002 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 
disability evaluation of 30 percent effective June 22, 1999.  
Notice was issued to the Veteran in February 2002.  In 
relevant part, the Veteran filed a timely Notice of 
Disagreement in February 2003.  The RO issued a Statement of 
the Case in June 2003.  The Veteran then perfected an appeal 
in July 2003, stating that he suffers from daily trauma and 
that his evaluation for PTSD does not represent the severity 
of the disability.  In a rating decision dated in September 
2003, the Veteran was awarded a 100 percent disability 
evaluation for his PTSD effective February 18, 2003.  The 
Veteran filed a notice of disagreement in October 2003 and 
requested a 100 percent rating retroactive to June 22, 1999, 
the date the claim was filed.  Although the RO has 
characterized the issue on appeal as an earlier effective 
date claim, given the Veteran's appellate assertions and when 
liberally construing the Veteran's statements in his favor, 
the Board finds that the issue on appeal should be 
recharacterized as listed on the title page.  As such, the 
Veteran's assertions of seeking an increased rating as well 
as an earlier effective date for the assignment of a 100 
percent rating for the period prior to February 18, 2003 will 
be addressed on appellate review.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others); AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

On substantive appeal received in July 2003, the Veteran 
checked a box indicating that he desired a local hearing by a 
Decision Review Officer (DRO).  A review of the record fails 
to show any follow up action in response to the Veteran's 
request.  As such, the Board finds that there remains an 
outstanding request for a hearing.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 C.F.R. § 
20.904(a)(3) (2008) (Board decision may be vacated when there 
is a prejudicial failure to afford an appellant a personal 
hearing).

Given the procedural development presented in this case and 
the absence of a withdrawal of the hearing request, a remand 
to ensure due process compliance is needed.  Accordingly, the 
case is REMANDED to the RO for the following action:

Schedule the Veteran for a hearing before 
a DRO in Manila, Philippines.   The 
Veteran should receive written notice of 
the date and time of the hearing.  If the 
Veteran no longer desires the requested 
hearing, a signed writing to that effect 
must be placed in the claims file.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


